Cardwell, J.,
delivered the opinion of the court.
This suit was instituted by the appellee, E. J. Eupe, against W. H. Showalter (appellant), W. J. Showalter, and C. E. Elmore, to subject certain real estate to the payment of a debt of $200, with interest on $100, part thereof, from September 18, 1892, and on $100, the residue, from September 18, 1893, — the bill alleging that the property was conveyed to appellant by W. J. Showalter and C. E. Elmore to hinder, delay, and defraud appellee in the collection of this debt due *554him by W. J. Showalter, to whom the property really belonged, and upon which appellee was entitled to a lien for the amount of his debt; and the decrees appealed from held the deed to be fraudulent as to appellee, and that appellant held the property in trust for the payment of the $200 and interest due to appellee, subject to a paramount lien of C. E. Elmore for the balance of purchase money due him for the property from appellant, and afterwards paid by the latter. To relieve himself of the decrees appealed from as to appellee, appellant has only to pay the debt decreed to appellee ; and the amount involved in this appeal, therefore, being less than $500, this court has no jurisdiction, and the appeal must be dismissed, as improvidently awarded. Duffy v. Figgat, 80 Va. 664; Hawkins v. Gresham, 85 Va. 35, 6 S. E. 472.